          Case 1:19-cr-00166-VEC Document 218
                                          217 Filed 09/17/20 Page 1 of 1


MEMO ENDORSED                                                                USDC SDNY
                                                                             DOCUMENT
 September 17, 2020
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
 Via ECF
                                                                             DATE FILED: 09/17/2020
 The Honorable Valerie E. Caproni
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

               Re:     United States v. Nazae Blanche, 19 Cr. 166 (VEC)

 Dear Judge Caproni:

 I represent Nazae Blanche in the above-referenced matter. Mr. Blanche is scheduled to be
 sentenced by the Court on October 1, 2020. Sentencing submissions are to be filed today. I
 write, with the consent of the government, to request permission for the parties to file their
 sentencing submissions on September 19, 2020. The reason for this request is that my 88-year-
 old-father, whom my husband and I are full time caretakers for due to the COVID-19 pandemic,
 was taken to the emergency room yesterday and admitted to the hospital this morning. My
 attention to this personal matter has prevented me from finalizing Mr. Blanche’s sentencing
 submission. I apologize for the lateness of this request and any inconvenience to the court.
 Thank you for your consideration.

 Respectfully submitted,
        /s/
                                                         Application GRANTED.
 Valerie A. Gotlib
                                                         SO ORDERED.


 cc:    All counsel of record (via ECF)
                                                                                     09/17/2020
                                                         HON. VALERIE CAPRONI
                                                         UNITED STATES DISTRICT JUDGE




                                           Gotlib Law, PLLC
                          225 Broadway | Suite 2815 | New York | NY | 10007
                       T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
